NO. 07-07-0456-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL C

                                       APRIL 9, 2008

                          ______________________________


             IN THE INTEREST OF K.B.F.J., K.D.J., AND K.J., CHILDREN


                        _________________________________

             FROM THE 320TH DISTRICT COURT OF POTTER COUNTY;

                 NO. 63,691-D; HONORABLE DON EMERSON, JUDGE

                          _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


                                MEMORANDUM OPINION


       On March 20, 2007, Appellant, Erika Lizette Fierro, filed a Petition to Modify Parent-

Child Relationship, which the trial court denied. Fierro timely perfected this appeal from

the trial court’s order and the appellate record has been filed. Her brief was due to be filed

on March 10, 2008, but has yet to be filed. Also, no motion for extension of time was filed.

By letter from the Clerk of this Court dated March 17, 2008, Fierro was notified of the

defect and directed to file the brief on or before March 27, 2008, noting that failure to
comply might result in dismissal of the appeal pursuant to the Texas Rules of Appellate

Procedure. Fierro did not respond and the brief remains outstanding.


       Consequently, the appeal is dismissed for want of prosecution and failure to comply

with a notice from the Clerk of this Court requiring a response or other action in a specified

time. See Tex. R. App. P. 38.8(a)(1) and 42.3(b) and (c).




                                                  Patrick A. Pirtle
                                                      Justice




                                              2